The plaintiff in error, under sentence of death, having escaped from custody before the date fixed for the hearing of his case in this court, and having failed, within the time fixed in the order duly passed, to surrender himself to the proper authorities, the writ of error is dismissed in pursuance of the provision of the order referred to, that unless by the date named therein he should surrender himself the case would be dismissed Madden v. State, 70 Ga. 383; Gentry v.  State, 91 Ga. 669 (17 S.E. 956); Staten v. State,  140 Ga. 110 (78 S.E. 766).
Writ of error dismissed. All theJustices concur.
                      No. 12985. OCTOBER 10, 1939.